Citation Nr: 1411838	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.  

2.  Entitlement to service connection for a headache disorder.  

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

4.  Entitlement to service connection for a right elbow disability.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for a left knee disability.  

7.  Entitlement to service connection for a heart disorder, to include heart disease.  

8.  Entitlement to service connection for a kidney disorder, to include right duplex kidney.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from February 1971 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2013, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claim folder.

The issues of entitlement to service connection for a psychiatric disorder, a right elbow disability, a low back disability, a left knee disability, a heart disorder and a kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his December 2013 Board hearing, the Veteran withdrew his appeal of entitlement to service connection for a bilateral ankle disability.  

2.  During his December 2013 Board hearing, the Veteran withdrew his appeal of entitlement to service connection for a headache disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a bilateral ankle disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a headache disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the Board hearing in December 2013, prior to the promulgation of a decision, the Veteran requested that the issues of entitlement to service connection for a bilateral ankle disability and a headache disorder be withdrawn.  There remain no allegation of errors of fact or law for appellate consideration, and dismissal is warranted.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  



ORDER

The appeal for service connection for a bilateral ankle disability is dismissed.  

The appeal for service connection for a headache disorder is dismissed.  


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include PTSD.  He has repeatedly and consistently recounted only one stressor.  He alleges that he witnessed another soldier collapse and die of an apparent heart attack during a formation run in basic training at Fort Jackson, South Carolina.  

Private treatment records indicate the Veteran has been diagnosed with PTSD.  VA treatment records further show diagnoses of major depressive disorder and rule out schizoaffective disorder.  

In February 2010, VA requested the U.S. Army and Joint Services Records Research Center (JSRRC) verify whether a serviceman from the Veteran's unit was killed on February 24, 1971.  

JSRRC responded that only two persons were killed in the continental United States on that date.  The response also indicated that a search for morning reports for the Veteran's unit for this incident could be requested by writing to the Director of National Personnel Records Center (NPRC).  If a criminal investigation report was filed on the incident, it could be requested from the Director, U.S. Crime Records Center.   

There is no evidence that VA made any further attempts to corroborate the Veteran's alleged stressor.  

During the December 2013 Board hearing, the Veteran testified that his stressor occurred sometime in March or April 1971, and not in February, as noted in the original VA request to JSRRC.  Further effort is required to attempt to verify the Veteran's claimed stressor.  

With regard to his claims for service connection for right elbow, left knee and low back disabilities, the Veteran testified that his current disabilities are resultant from in-service injuries.  He testified that he injured his right elbow and left knee at the same time while playing basketball.  He further testified that after his low back injury in service, he subsequently reinjured his back in 1989.  VA and private treatment records show current diagnoses of degenerative changes in the left knee and low back.  

With regard to the Veteran's claim for service connection for a heart disorder, to include heart disease, he testified that he had chest pain during basic training and that he was on profile for such.  

His medical history report, dated in February 1971 shows he complained of occasional chest pain.  The accompanying induction medical examination report shows that clinical evaluation of the heart and chest was normal.  A chest X-ray study at discharge was within normal limits.  

A VA treatment record dated in August 2008 reflects a diagnosis of mild inferoapical and inferolateral ischemia.  

With regard to his claim for service connection for a kidney disorder, a VA CT study of the abdomen dated in November 2008 reveals evidence of a duplex right kidney and likely small hepatic cysts.  At the December 2013 hearing, the Veteran testified that he first experienced lower right quadrant back pain in service.  He testified that he has continued to have right quadrant flank pain since service.  He believed that his right flank pain was a result of the duplex right kidney and that it had its onset in service.  He further testified that, even if the duplex kidney were a congenital condition, it was aggravated by his service.  

The Veteran and his representative have requested he be provided VA compensation examinations for his claimed psychiatric disorder, right elbow, low back, and left knee disabilities, as well as his claimed heart and kidney disorders.  

VA examinations and medical opinions are needed to decide the claims.  38 U.S.C.A. § 5103A (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran testified that he received disability benefits from the Social Security Administration (SSA) and a VA treatment record dated in July 2008 also notes that he receives SSA disability benefits for neck and back disabilities.  It cannot be determined whether SSA records contain relevant information related to the those disabilities.  The duty to assist requires an attempt to obtain the potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

VA treatment records since May 2009 have not been associated with the Veteran's claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since May 2009 from the Fayettesville, North Carolina, VAMC.  

2.  Contact SSA and request copies of any decision and associated evidence regarding any award of or application for benefits on behalf of the Veteran.  

3.  Provide specific details regarding the Veteran's alleged stressor, including the time period when the stressor may have occurred, to the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate agency, as necessary for independent verification of the alleged stressor.  All actions to obtain the requested verification must be documented fully in the claim file.

4.  Schedule the Veteran for a VA mental disorders examination by an appropriate professional.  

The entire claim file (i.e., both the paper claim file and any medical records contained in Virtual VA and VBMS) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to provide a diagnosis of any psychiatric disorder present and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's military service.  

If the examiner determines that the Veteran meets the criteria for a PTSD diagnosis, the alleged stressor on which the diagnosis is based on must be identified.  

A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  

The entire claim file is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed so they can be available to the examiner for review.  

The examiner is to provide a diagnosis of any right elbow, low back and/or left knee disability present, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right elbow, low back and/or left knee disability is related to any incident of the Veteran's military service.  The examiner must address current X-ray evidence of degenerative joint disease in the low back and left knee.  

A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Schedule the Veteran for a VA cardiac examination by an appropriate medical professional to determine the current nature and etiology of any heart condition found to be present.  The entire claim file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  All necessary studies or tests must be accomplished. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current ischemia is related to service. 

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Schedule the Veteran for a VA renal examination by an appropriate medical professional to determine the current nature and etiology of any kidney disorder found to be present.  The entire claim file (i.e., the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  All necessary studies or tests must be accomplished. 

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether the Veteran currently has a kidney disability, to include duplex right kidney.  

If the examiner determines that the Veteran has a current kidney disability, he/she must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disability had its onset in service or is otherwise related to service.  

The examiner must determine whether the Veteran's duplex right kidney is a congenital defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  

If the duplex right kidney is a "defect"; i.e. that the deformity is not expected to improve or deteriorate, then the examiner must offer an opinion as to whether there is any superimposed disease or injury in connection with the congenital defect; and if so, whether it is at least as likely or not (i.e., there is at least a 50 percent probability) that the identified superimposed disease or injury is related to the Veteran's service. 

If the examiner finds that the congenital duplex right kidney is a "disease," then he/she must provide an opinion as to whether it is at least as likely as not (greater than 50 percent probability) that it began during, or was aggravated by, the Veteran's service.  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

8.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


